UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-4472


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

             v.

MANDRAIL JAMAR WOODBERRY,

                      Defendant - Appellant.



                  On Remand from the Supreme Court of the United States.
                                  (S. Ct. No. 19-5501)


Submitted: December 14, 2021                                      Decided: January 18, 2022


Before GREGORY, Chief Judge, HARRIS and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Sandra J. Hairston,
Acting United States Attorney, Angela H. Miller, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         In February 2018, Mandrail Jamar Woodberry pled guilty pursuant to a plea

agreement to being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2), and he was sentenced to 119 months in prison. We previously

affirmed the district court’s judgment, rejecting Woodberry’s challenge to the

reasonableness of his sentence. See United States v. Woodberry, 756 F. App’x 319 (4th

Cir. 2019) (No. 18-4472). The Supreme Court granted Woodberry’s petition for a writ of

certiorari, vacated our judgment, and remanded the case for further consideration in light

of Rehaif v. United States, 139 S. Ct. 2191 (2019). Woodberry v. United States, 140 S. Ct.

492 (2019). Following a lengthy abeyance, the parties filed supplemental briefs addressing

the impact, if any, of Greer v. United States, 141 S. Ct. 2090 (2021), on Woodberry’s

conviction. We agree with the Government that, in light of Greer, Woodberry cannot

satisfy the requirements for demonstrating reversible error on his unpreserved Rehaif

claim.

         Woodberry can obtain relief on his Rehaif challenge only by satisfying the plain

error standard. See id. at 2096. To establish plain error, Woodberry must first demonstrate

the threshold requirements of (1) an error (2) that is plain and (3) that “affected [his]

substantial rights,” which generally requires “a reasonable probability that, but for the

error, the outcome of the proceeding would have been different.” See Rosales-Mireles v.

United States, 138 S. Ct. 1897, 1904-05 (2018) (internal quotation marks omitted); see also

Henderson v. United States, 568 U.S. 266, 269 (2013) (holding that error is “plain” if clear

or obvious at the time of appellate consideration).

                                             2
       We find that Woodberry’s Rehaif challenge fails the third prong. Contrary to

Woodberry’s claim that he can present a plausible argument regarding whether, at the time

he committed the firearms offense at issue here, he knew he had been convicted of a crime

punishable by more than one year in prison, Woodberry’s criminal record confirms that he

was imprisoned for more than one year for multiple prior felony convictions. Woodberry’s

prior felony “convictions are substantial evidence that he knew [he was a] felon[].” Greer,

141 S. Ct. at 2097-98. In fact, Woodberry had a prior North Carolina conviction for felony

possession of a firearm by a felon, which in and of itself placed Woodberry on notice of

his felon status. See, e.g., United States v. Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019)

(finding that, following Rehaif, the defendant could not show that his substantial rights

were affected, in part because the defendant had a prior felon-in-possession conviction).

We therefore conclude that Woodberry’s guilty plea remains valid after Rehaif.

       Accordingly, and for the reasons set forth in our original opinion, see Woodberry,

756 F. App’x at 320, we affirm the criminal judgment. We deny Woodberry’s motion to

file a pro se supplemental brief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3